DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 15-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4815565 to Sicking et al. (“Sicking”).
-From Claim 1: Sicking discloses a crash cushion for absorbing energy when impacted by a vehicle, the crash cushion comprising:
a plurality of supports 24, each support including a ground engaging component 46 for engaging a ground surface, a left side cable guide 54/58 positioned above the ground surface 48, and a right side cable guide 54/58 positioned above the ground surface 48;
a plurality of energy absorbing modules 26 disposed between the supports;
a plurality of side panels 28 that interconnect the supports and envelop the energy absorbing modules;
front anchor structure 32;
rear anchor structure 36 spaced from the front anchor structure, the energy absorbing modules and the supports being positioned between the front anchor structure and the rear anchor structure;
a left side cable 30 affixed to the front anchor structure and the rear anchor structure and extending through the left side cable guides so that a portion of the left side cable is above the ground surface; and
a right side cable 30 affixed to the front anchor structure and the rear anchor structure and extending through the right side cable guides so that a portion of the right side cable is above the ground surface.
Sicking does not specifically disclose that the right and left side cables, as well as the right and left side cable guides, be positioned at least 20” above the ground.  
However, it would have been an obvious matter of design choice to make the cables at least 20” above the ground, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Moreover, setting the height of the cables to at least 20” would correspond, roughly, to the height of an automobile hood.
-From Claim 2: Sicking discloses wherein the left side cable guide and the right side cable guide of each support are positioned above the ground surface.
Sicking does not specifically disclose that the right and left side cables, as well as the right and left side cable guides, be positioned 22” above the ground.  
However, it would have been an obvious matter of design choice to make the cables at least 20” above the ground, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Moreover, setting the height of the cables to 22” would correspond, roughly, to the height of an automobile hood.
-From Claim 3: Sicking discloses wherein the left side cable guide and the right side cable guide each comprises a hollow tubular 58 member defining a horizontally extending passageway.
-From Claim 4: Sicking discloses each horizontally extending passageway having an internal diameter greater than an external diameter of the left side cable and the right side cable.
-From Claim 5: Sicking discloses wherein the left and right side cables each have an external diameter.
Sicking does not specifically disclose that the cables have a diameter of ¾”  
However, it would have been an obvious matter of design choice to make the cables with a ¾” diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
-From Claim 6: Sicking discloses wherein the horizontally extending passageways each have an inside diameter.
Sicking does not specifically disclose that the passageways 54/58 have an inner diameter of 1”.  
However, it would have been an obvious matter of design choice to make the passageway with a 1” diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
-From Claim 7: Sicking discloses wherein the left and right side cables pass through the horizontally extending passageways but are not clamped or otherwise affixed to the left and right side cable guides. (See Fig. 11)
-From Claim 8: Sicking discloses a crash cushion for absorbing energy when impacted by a vehicle, the crash cushion comprising:
a plurality of supports 24, each support including a ground engaging component 46 for engaging a ground surface, a lower left side cable guide 54/58 positioned above the ground surface, an upper left side cable guide 54/58 positioned above the ground surface, a lower right side cable guide 54/58 positioned above the ground surface, and an upper right side cable guide 54/58 positioned above the ground surface;
a plurality of energy absorbing modules 26 disposed between and supported by the supports;
a plurality of side panels 28 that interconnect the supports and envelop the energy absorbing modules, the side panels positioned in an overlapping orientation;
front anchor structure 32;
rear anchor structure 36 spaced from the front anchor structure, the energy absorbing modules and the supports being positioned between the front anchor structure and the rear anchor structure;
a lower left side cable 30 affixed to the front anchor structure and the rear anchor structure and extending through the lower left side cable guides in the supports so that a portion of the left side cable is above the ground surface;
a lower right side cable 30 affixed to the front anchor structure and the rear anchor structure and extending through the lower right side cable guides in the supports so that a portion of the right side cable is above the ground surface;
an upper left side cable 30 affixed to the front anchor structure and the rear anchor structure and extending through the upper left side cable guides in the supports so that a portion of the left side cable is above the ground surface; and
an upper right side cable 30 affixed to the front anchor structure and the rear anchor structure and extending through the upper right side cable guides in the supports so that a portion of the right side cable is above the ground surface.
Sicking does not specifically disclose that the right and left upper side cables, as well as the right and left upper side cable guides, be positioned at least 20” above the ground, or that the right and left lower side cables, as well as the right and left lower side cable guides, be at least 10” above the ground.  
However, it would have been an obvious matter of design choice to make the upper cables at least 20” above the ground, and the lower cables at least 10” above the ground, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Moreover, setting the height of the cables to at least 20” on the upper would correspond, roughly, to the height of an automobile hood, and at least 10” on the lower would correspond, roughly, to the ground clearance under a automobile.
-From Claim 9: Sicking discloses wherein the lower left side cable guide and the lower right side cable guide are positioned above the ground surface.
Sicking does not specifically disclose that the lower cables be positioned 12-13” above the ground.  
However, it would have been an obvious matter of design choice to make the cables at least 20” above the ground, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
-From Claim 10: Sicking discloses wherein the upper left side cable guide and the upper right side cable guide are positioned above the ground surface.
Sicking does not specifically disclose that the right and left side cables, as well as the right and left side cable guides, be positioned 22” above the ground.  
However, it would have been an obvious matter of design choice to make the cables at least 20” above the ground, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Moreover, setting the height of the cables to 22” would correspond, roughly, to the height of an automobile hood.
-From Claim 11: Sicking discloses wherein the lower left side cable guide, the lower night side cable guide, the upper left side cable guide, and the upper right side cable guide each comprise a hollow tubular member 58 defining a horizontally extending passageway.
-From Claim 12: Sicking discloses each horizontally extending passageway having an internal diameter greater than an external diameter of the lower left side cable, the lower right side cable, the upper left side cable, and the upper right side cable.
-From Claim 13: Sicking discloses wherein the left and right side cables each have an external diameter.
Sicking does not specifically disclose that the cables have a diameter of ¾”  
However, it would have been an obvious matter of design choice to make the cables with a ¾” diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
-From Claim 15: Sicking discloses a crash cushion for absorbing energy when impacted by a vehicle, the crash cushion comprising:
a plurality of supports 24, each support including a central frame, a ground engaging component 46 depending below the central frame for engaging a ground surface, a lower left side cable guide 54/58 positioned above the ground surface, an upper left side cable guide 54/58 positioned above the ground surface, a lower right side cable guide 54/58 positioned above the ground surface, and an upper right side cable guide 54/58 positioned at least 20” above the ground surface, each cable guide comprising a hollow tubular member 54/58 defining a horizontally extending tubular passageway;
a plurality of energy absorbing modules 26 disposed between and supported by the supports;
a plurality of side panels 28 that interconnect the supports and envelop the energy absorbing modules, the side panels positioned in an overlapping orientation;
front anchor structure 32;
rear anchor structure 36 spaced from the front anchor structure, the energy absorbing modules and the supports being positioned between the front anchor structure and the rear anchor structure;
a lower left side cable 30 affixed to the front anchor structure and the rear anchor structure and extending through the lower left side cable guides in the supports so that a portion of the left side cable is above the ground surface;
a lower right side cable 30 affixed to the front anchor structure and the rear anchor structure and extending through the lower right side cable guides in the supports so that a portion of the right side cable is above the ground surface;
an upper left side cable 30 affixed to the front anchor structure and the rear anchor structure and extending through the upper left side cable guides in the supports so that a portion of the left side cable is above the ground surface;
an upper right side cable 30 affixed to the front anchor structure and the rear anchor structure and extending through the upper right side cable guides in the supports so that a portion of the right side cable is above the ground surface; and
wherein the lower and upper left side cables and the lower and upper right side cables pass through the horizontally extending passageways but are not clamped to or otherwise affixed to the cable guides.
Sicking does not specifically disclose that the right and left upper side cables, as well as the right and left upper side cable guides, be positioned at least 20” above the ground, or that the right and left lower side cables, as well as the right and left lower side cable guides, be at least 10” above the ground.  
However, it would have been an obvious matter of design choice to make the upper cables at least 20” above the ground, and the lower cables at least 10” above the ground, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Moreover, setting the height of the cables to at least 20” on the upper would correspond, roughly, to the height of an automobile hood, and at least 10” on the lower would correspond, roughly, to the ground clearance under a automobile.
-From Claim 16: Sicking discloses wherein the lower left side cable guide and the lower right side cable guide are positioned above the ground surface.
Sicking does not specifically disclose that the lower cables be positioned 12-13” above the ground.  
However, it would have been an obvious matter of design choice to make the cables at least 20” above the ground, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
-From Claim 17: Sicking discloses wherein the upper left side cable guide and the upper right side cable guide are positioned above the ground engaging component.
Sicking does not specifically disclose that the right and left side cables, as well as the right and left side cable guides, be positioned 22” above the ground.  
However, it would have been an obvious matter of design choice to make the cables at least 20” above the ground, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Moreover, setting the height of the cables to 22” would correspond, roughly, to the height of an automobile hood.
-From Claim 18: Sicking discloses each horizontally extending passageway having an internal diameter greater than an external diameter of the lower left side cable, the lower right side cable, the upper left side cable, and the upper right side cable.
-From Claim 20: Sicking discloses wherein the horizontally extending passageways each have an inside diameter.
Sicking does not specifically disclose that the passageways 54/58 have an inner diameter of 1”.  
However, it would have been an obvious matter of design choice to make the passageway with a 1” diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
-From Claim 21: Sicking discloses wherein the plurality of supports include:
a first support 24 proximate to the front anchor structure 36 and including a first central frame and first hinge assemblies 56 mounted to the first central frame at a first distance apart from one another on opposite sides of the first central frame, and
a second support 24 proximate to the rear anchor structure and including a second central frame and second hinge assemblies 56 mounted to the second central frame at a second distance apart from one another on opposite sides of the second central frame so that a space between the plurality of side panels widens from the first support to the second support (see e.g., Fig. 4 showing panels at left end being closely spaced, and the panels at right end being spaced more widely).
-From Claim 22: Sicking discloses wherein each of the plurality of supports includes:
a central frame 24, and
unitary hinge assemblies 56 mounted to opposite sides of the central frame, the unitary hinge assemblies including outer surfaces facing the plurality of side panels with heights that are substantially equal to widths of the plurality of side panels (see annotated Figure below, showing height of hinges being substantially equal to a width of side panel 28).

    PNG
    media_image1.png
    499
    577
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.
Applicant argues the Examiner erred in taking improper “official notice” when deeming it a matter of design choice to make the height of the cables in the Sicking device to at least 20” above the ground.
The Examiner disagrees.
First, the Examiner did not rely on official notice; rather, the Examiner relied on well-established case law.  Non-Final Act. 3 (citing In Re Rose, 105 USPQ 237 (CCPA 1955).  The Examiner further notes that official notice was taken by the Examiner in Rose either.  
Second, in deeming the difference—and it was the only difference--between claim 1 and Sicking to be a mere change in size, the Examiner gave a specific reason as to why one of ordinary skill in the art would be motivated to set the height of the Sicking device to at least 20,” as claimed, because that height “would correspond, roughly, to the height of an automobile hood.”  Non-Final Act. 3 (emphasis added).  Examiner notes that Sicking is directed to preventing damage and injuries to automobiles and passengers when said automobiles hood collides with the barrier hood, where the cars, at least in some cases, can be of roughly the size and type shown in Figure 3.  Thus, it would make sense for the barrier to be set to a height which, roughly, matches the height of the very thing that the inventor contemplated would be running into it.  
Third, to the extent this assertion does qualify as the Examiner taking official notice, the Examiner maintains that the height of an automobile hood (not all automobile hoods) being roughly at least 20” (not exactly 20”) would, in fact, qualify as “well-known”, “common knowledge in the art, capable of instant and unquestionable demonstration as being well-known.”  Attention is drawn to the Examiner’s use of the qualifier “roughly”.  The Examiner maintains that the statement: “A lot of automobiles have hoods that are, roughly, at least 20” off the ground” would be unquestionably agreed upon by those in the art, thanks in no small part to the qualifier roughly.
Finally, the Examiner maintains that there appears to be nothing in the Specification, nor in the Examiner’s knowledge in general, to suggest that the “at least 20 inches” height would somehow lead to unexpected, superior results, at least when compared to, say, the Sicking device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        7/15/2022